Citation Nr: 1820771	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-22 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for sarcoidosis, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for an eye disorder, including glaucoma, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to August 1989 in the United States Navy, with additional service in the Navy Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2016, the Board remanded the claims for further development.  Included in the remanded was a claim for service connection for a psychiatric disorder.  Subsequently, in an August 2017 rating decision, the RO granted this claim.  As such, the psychiatric claim is no longer on appeal and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The electronic filing system contains documents that were associated with the record since the RO's last readjudication of the claims.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C. § 7105(e)(1), (2) (2012) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Chronic maxillary sinusitis is not attributable to service.

2.  Sarcoidosis is not attributable to service and was not manifest within one year of separation from service.

3.  Primary open angle glaucoma suspect, optic atrophy, and nuclear sclerotic cataracts are not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for chronic maxillary sinusitis have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for sarcoidosis have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for primary open angle glaucoma suspect, optic atrophy, and nuclear sclerotic cataracts have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence. Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

For certain chronic diseases, such as sarcoidosis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

The Veteran has current chronic maxillary sinusitis, sarcoidosis, and bilateral eye disorders including primary open angle glaucoma suspect, optic atrophy, and nuclear sclerotic cataracts, documented on VA examinations in February 2017.

On his service entrance examination, no abnormalities involving the nose or sinuses, lungs or respiratory system, or eyes were noted, and the Veteran raised no pertinent complaints in the accompanying Report of Medical History.  As for sinusitis, service treatment records (STRs) show that in January 1989, the Veteran reported sinus problems on a dental questionnaire, in May 1989 he had nasal congestion for one week, and on his Report of Medical History at separation, he reported sinus problems.  The examiner on separation clarified that the Veteran had occasional congestion which was not disabling.  As for sarcoidosis, the STRs do not document any related complaints, treatment, or diagnoses.  As for the eyes, in September 1980 his eyes were tested for glaucoma due to his military occupational specialties and exposure to ionizing radiation, however, there was no glaucoma.  He had conjunctivitis in March 1987.  On his June 1989 separation examination, no abnormalities involving the nose or sinuses, lungs or respiratory system, or eyes were noted, and the Veteran raised no pertinent complaints in the accompanying Report of Medical History.

The Veteran's service treatment and personnel records, and records from the Department of the Navy, show that he was exposed to ionizing radiation over many years due to his military occupational specialty (MOS) duties as a surface ship nuclear propulsion plant operator, supervisor, and maintenance supervisor.  Service connection based on exposure to ionizing radiation may be shown in three ways.  However, as presumptive service connection under 38 C.F.R. § 3.309(d) and § 3.311 is not raised based on the nature of his claimed disorders, the Board will not discuss these theories of entitlement and will instead focus on direct service connection based on ionizing radiation exposure.

There were no records showing complaints or treatment for sinusitis, sarcoidosis, or any of the current eye disorders within one year of discharge from service.  Rather, the record indicates that sinusitis was shown in 2010, sarcoidosis was shown in 2004, and the eye disorders were shown in 2008 and later.  See, e.g., February 2017 VA examination reports.

In May 2010, the Veran underwent an ionizing radiation registry examination at his VA Medical Center.  A personal, occupational, familial, and medical  history was taken and documented.  The examiner conducted a physical examination of the Veteran.  He was noted to have rhinitis, chronic congestion, and sinus pressure.  No visual changes of the eyes were noted and general abnormalities were not found.  The examiner performed pulmonary function tests, a chest CT, and documented pulmonary sarcoidosis.  Urine and blood tests were also conducted.  The examiner concluded that overall, the Veteran had no diagnosis with a possible association to ionizing radiation exposure.

In March 2016, the Board remanded the claims for development.  The Board ordered VA examinations addressing direct service connection, including as based on radiation exposure, for sarcoidosis and glaucoma.  The Board also ordered a VA examination addressing direct service connection for chronic sinusitis.

On VA examination in February 2017, the examiner reviewed the claims file, and examined the Veteran.  With regard to sinusitis, she summarized recent CT findings, x-ray findings, and endoscopy findings.  She discussed the in-service reports of sinus problems and nasal congestion.  She noted that the 1989 congestion resolved with no treatment, and the December 1989 separation examination was negative, indicating the condition had resolved.  Primary care records to 2009 did not show the condition.  In January 2010, 21 years after discharge, the Veteran was diagnosed with sinusitis.  In 2016, he underwent a nasal septoplasty for a 75-100% deviated right nasal septum and hypertrophied turbinates, a significant cause of his chronic sinusitis.  Given all of this, she opined the chronic maxillary sinusitis was less likely than not related to or aggravated by military service.

With regard to sarcoidosis, the examiner summarized recent pulmonary functioning test findings and CT findings.  The Veteran's dose estimations of ionizing radiation exposure from the military were 0.564, with a maximum allowable total for a lifetime being 45, indicating no significant risk to the Veteran.  His separation examination was negative and in-service monitoring of radiation exposure, including a lung scan, showed less than MDA (minimum detectable activity).  The Veteran's sarcoidosis was found in 2004, 28 years after discharge.  The condition can be shown on chest x-rays, and in-service chest x-rays were negative.  The examiner stated that sarcoidosis is an autoimmune disease.  She opined it was less likely than not that the disorder was related to or aggravated by military service, including radiation exposure.

With regard to the eye disorders, the examiner discussed each diagnosis.  As for primary open angle glaucoma suspect, he explained that this is diagnosed when a person not have glaucoma, but might be at risk of developing it.  He summarized the various eye tests that had been conducted to support the glaucoma suspect and optic atrophy diagnoses.  He opined it was less likely than not that the glaucoma suspect status and associated subtle bilateral optic atrophy were due to military service, including ionizing radiation exposure.  There are no studies linking the conditions to ionizing radiation.  Glaucoma and glaucoma suspect status occur in the general population and can be hereditary.  Optic atrophy can be due to glaucomatous change.  With regard to nuclear sclerotic cataracts, the examiner stated this is a condition occurring in the general population and is due to aging.  It is the most common type of cataract.  The Veteran had an age-appropriate presentation.  The examiner found it is less likely than not that the nuclear sclerotic cataracts are due to service, including radiation exposure.  Parenthetically, the Board notes that there is no diagnosis of posterior subcapsular cataracts.  See 38 C.F.R. § 3.311.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claims.  The probative evidence does not show that the disorders are related to the Veteran's active military service, including ionizing radiation exposure.  The disorders were not found in service or within one year of separation from service; rather, the evidence reflects that the disorders were not shown until many years after service discharge.  No pertinent abnormalities were found upon his service discharge examination.  

The fact that he sought treatment for other conditions after service, but not chronic maxillary sinusitis, sarcoidosis, or the above eye disorders, weighs against the credibility of any statements that the disorders persisted since discharge.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The medical opinion evidence is also persuasive.  The February 2017 VA examiners addressed the contentions of direct service connection, but opined that the current disorders were not related to military service.  Other etiologies were identified.  The examiners based their conclusions on an examination of pertinent records in the claims file, including the post-service treatment records, diagnostic reports, and the Veteran's ionizing radiation exposure estimations.  They reviewed the reported history and symptoms in rendering the opinions, and provided a rationale for the conclusions reached.

The only evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that, under the facts of this case that include no continuous post-service symptoms, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders such as chronic maxillary sinusitis, sarcoidosis, or the above eye disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

Chronic maxillary sinusitis, sarcoidosis, and the above eye disorders comprise medically complex disease processes because of their multiple etiologies, they require specialized testing to diagnose, and they manifest symptomatology that overlaps with other disorders.  The etiology of the Veteran's current disabilities is a complex medical etiological question involving internal and unseen system processes, some of which are unobservable by the Veteran, especially in the context of this case where the weight of the evidence demonstrates no pertinent symptoms for years after service.

Additionally, the Board considered the arguments presented in the Veteran's representative's January 2018 brief, and will address them in order.  To the extent the representative states that the VA examinations suggest incomplete service records, the Board has reviewed the claims file and can point to no indication of missing records; indeed, his service treatment records contain examinations and notes dated both during active duty, and beyond his 1989 service discharge.  The arguments concerning the Navy's calculations of radiation exposure are not within the Board's purview, and the estimations have been obtained from appropriate entities.  The examiner's findings regarding the etiology of cataracts are adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion.)  The examiner's statements regarding in-service chest x-rays may be inaccurate to the extent she referenced "several" x-rays, nonetheless, a chest x-ray was performed in September 1980.  Her statement regarding using x-rays for diagnosis is adequate.  See Sickels, 643 F.3d at 1362.  To the extent the representative seeks analysis of the sarcoidosis claim under 38 C.F.R. § 3.317, this provision does not apply as the condition is not undiagnosed and the record does not indicate it comprises a medically unexplained chronic multisystem illness.  To the extent the Veteran's psychiatric disability may be a factor, an actual allegation of secondary service connection was not made and no such link has been made in the record, including by psychiatric or pulmonary examiners.  Id.  With regard to the argument that sarcoidosis is related to the in-service hepatitis B, the VA examiner reviewed the Veteran's STRs and rendered no such finding.  Id.  To the extent the Veteran has not been service-connected for hepatitis B, he may file a claim at any time.  Finally, the methods of treatment offered to the Veteran at his VA Medical Center are not within the Board's purview.

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable to the claims.










							(Continued on the next page)

ORDER

Service connection for sarcoidosis is denied.

Service connection for an eye disorder, including glaucoma, is denied.

Service connection for chronic sinusitis is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


